PER CURIAM.
The final judgment of conviction and sentence under review is affirmed. We reject the defendant’s central argument on appeal that the trial court erred in denying the motion to suppress the evidence which formed the basis for the criminal charges in this cause as clearly the search herein was made incident to a valid arrest of the defendant. New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981); Chapas v. State, 404 So.2d 1102 (Fla. 2d DCA 1981); Patterson v. State, 402 So.2d 1190, 1192 (Fla. 5th DCA 1981). We have carefully examined the other contentions raised by the defendant and find that they present no reversible error. See e.g., Mackiewicz v. State, 114 So.2d 684, 689 (Fla.1959); Stanley v. State, 357 So.2d 1031 (Fla. 3d DCA), cert. denied, 364 So.2d 891 (Fla.1978); Dowling v. State, 210 So.2d 280 (Fla. 2d DCA 1980); § 924.33, Fla.Stat. (1981).
Affirmed.